DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US Pub. No. 2018/0124937 A1).
Regarding claim 1, Figs. 1-3, 5, 13-15, 17 and 18 of Choi et al broadly discloses the display assembly having a planar region (i.e. the flat area FA) and at least one edge bending region  (i.e. the bendable area BA) that are connected to each other, and the display assembly comprising: a display panel (i.e. the display panel 10); and at least one first support portion (i.e. the multi-joint member 40) fixedly connected to a portion of the display panel (10) located in an edge bending region (BA); wherein a first support portion (40) includes a plurality of first support bars (i.e. the multi-joint member 40), and the plurality of first support bars (40) are spaced apart in a width direction of the edge bending region (BA); and materials of the plurality of first support bars are rigid materials (i.e. the hard material portion 41; [0007]: the multi-joint member includes a plurality of hard material portions, and [0017]: the hard material portion may include a material selected from a metal and a high strength plastic).
Regarding claims 7 and 13, Figs. 1, 5 and 18 of Choi et al broadly discloses that the display panel (10) is bent to a back surface of the first support portion (40) around the first support portion, the back surface of the first support portion (40) is a surface of the first support portion (40) away from a display surface of the display panel (i.e. the flat area FA of the display panel 10), and surfaces of the first support portion that are proximate to and away from the display surface of the display panel (10) are both fixedly connected to the display panel (see Figs. 5 and 18).
Regarding claims 8 and 14, Figs. 1-3 of Choi et al broadly discloses that the portion of the display panel (10) located in the edge bending region (BA) adheres to the first support portion (40) through an adhesive layer, and in the edge bending region (BA), an outer edge of the adhesive layer is closer to the planar region than an outer edge of the first support portion, the outer edge of the adhesive layer is an edge of the adhesive layer away from the planar region, and the outer edge of the first support portion is an edge of the first support portion away from the planar region (i.e. the display panel 10 may be attached to the support plate 30 and the multi-joint member 49 of the panel support portion 20 by the adhesive layer (not shown); see [0053]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US Pub. No. 2018/0124937 A1) in view of Park et al (US Pub. No. 2020/0068725 A1).
Regarding claim 12, Figs. 1-3, 5, 13-15, 17 and 18 of Choi et al broadly discloses the display assembly having a planar region (i.e. the flat area FA) and at least one edge bending region  (i.e. the bendable area BA) that are connected to each other, and the display assembly comprising: a display panel (i.e. the display panel 10); and at least one first support portion (i.e. the multi-joint member 40) fixedly connected to a portion of the display panel (10) located in an edge bending region (BA); wherein a material of a first support portion is an elastic material (i.e. the soft material portion 42; [0007]: the multi-joint member includes a plurality of soft material portions, and [0017]: the soft material portion may include a material selected from silicone and polyurethane).  It is noted that the teaching of Choi et al does not specifically disclose that an elastic modulus of the first support portion is greater than an elastic modulus of the display panel as required.  However, Fig. 7 of Park et al broadly discloses that the elastic modulus of the first support portion (i.e. the second portion of the buffer layer 32) is greater than the elastic modulus of the display panel (i.e. the display panel assembly 10; see [0055], [0056] and [0066]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the display apparatus of Choi et al with the feature of the elastic modulus of the first support portion is greater than the elastic modulus of the display panel as taught by Park et al as both Choi et al and Park et al are directed to the display apparatus, so as to provide the flexible of the display screen.
Regarding claim 13, Figs. 1, 5 and 18 of Choi et al broadly discloses that the display panel (10) is bent to a back surface of the first support portion (40) around the first support portion, the back surface of the first support portion (40) is a surface of the first support portion (40) away from a display surface of the display panel (i.e. the flat area FA of the display panel 10), and surfaces of the first support portion that are proximate to and away from the display surface of the display panel (10) are both fixedly connected to the display panel (see Figs. 5 and 18).
Regarding claim 14, Figs. 1-3 of Choi et al broadly discloses that the portion of the display panel (10) located in the edge bending region (BA) adheres to the first support portion (40) through an adhesive layer, and in the edge bending region (BA), an outer edge of the adhesive layer is closer to the planar region than an outer edge of the first support portion, the outer edge of the adhesive layer is an edge of the adhesive layer away from the planar region, and the outer edge of the first support portion is an edge of the first support portion away from the planar region (i.e. the display panel 10 may be attached to the support plate 30 and the multi-joint member 49 of the panel support portion 20 by the adhesive layer (not shown); see [0053]).
Regarding claims 18 and 19, the teaching of Choi et al broadly discloses that display apparatus (i.e. the display device 100) comprising: the display assembly according to claim 1 (as per claim 18) or claim 12 (as per claim 19); a cover plate (see [0046]).  It is noted that the teaching of Choi et al does not specifically disclose an optically clear adhesive layer as required.  However, Fig. 3 of Park et al broadly discloses that an optically clear adhesive layer located between the display assembly and the cover plate; and the cover plate and a display surface of the display assembly adhering through the optically clear adhesive layer (see [0051]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the display apparatus of Choi et al with the feature of the optically clear adhesive layer as taught by Park et al as both Choi et al and Park et al are directed to the display apparatus, so as to protect the display screen.

Claims 2, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US Pub. No. 2018/0124937 A1).
Regarding claims 2, 10 and 16, it is noted that the teaching of Choi et al does not specifically disclose that a width of a first support bar is in a range of 0.2 mm to 1mm, inclusive (as per claim 2) or a thickness of the first support portion is approximately 2.5 to 15 times a thickness of the display panel (as per claims 10 and 16) as required.  However, such limitations of the size of the width of a first support bar of a first support bar or the thickness of a first support portion are considered an arbitrary obvious design choice, so as to provide enough space for the first support bar to support the flexible display to be bent.
Regarding claims 11 and 17, Figs. 1-3, 5 and 13-15 of Choi et al broadly discloses that a second support portion (i.e. the support plate 30), wherein the second support portion (30) is fixedly connected to a portion of the at least one first support portion (40) located in the edge bending region (BA), and the second support portion (30) is attached to a portion of the display panel (10) located in the planar region (FA).  It is noted that the teaching of Choi et al does not specifically disclose that a material of the second support portion is a rigid material as required.  However, such limitation of a material of the second support portion is a rigid material is considered the arbitrary obvious design choice, so as to provide the rigid support to the display panel of the flexible display apparatus.

Allowable Subject Matter
Claims 3-6, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US Pat. No. 9,173,287 B1) discloses the flexible display apparatus.
Kim et al (US Pub. No. 2017/0061836 A1) teaches the foldable display apparatus.
Xu et al (US Pub. No. 2019/0297736 A1) discloses the flexible display device.
Kim et al (US Pub. No. 2020/0008309 A1) teaches the display device.
Kang et al (US Pub. No. 2021/0007230 A1) discloses the display device.
Song et al (US Pub. No. 2021/0051809 A1) teaches the display device.
Zhu (US Pub. No. 2021/0337682 A1) discloses the display device and method of manufacturing same.
Choi (US Pub. No. 2021/0389809 A1) teaches the electronic device including flexible display.
Zhong et al (US Pub. No. 2022/0248548 A1) discloses the foldable assembly and foldable display terminal.
Cai (Chinese Pub. No. CN106652802A) teaches the foldable display device.
Cai et al (Chinese Pub. No. CN110058444A) discloses the display module and display device.
He et al (Chinese Pub. No. CN210691893U) teaches the flexible display module, display structure and display screen.
Mäki et al (WIPO Pub. No. WO 2021/151506 A1) discloses the electronic device having a rolling display comprising magnetic means for flattening the display when extracted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/JOE H CHENG/
Primary Examiner
Art Unit 2626